UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) May 16, 2014 Park Electrochemical Corp. (Exact Name of Registrant as Specified in Charter) New York 1-4415 11-1734643 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 48 South Service Road, Melville, New York (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (631) 465-3600 Not Applicable Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition . Park Electrochemical Corp. (the "Company") issued a news release on May 16, 2014 reporting its results of operations for its 2014 fiscal year fourth quarter and for its full fiscal year ended March 2, 2014. The Company is furnishing the news release to the Securities and Exchange Commission pursuant to Item 2.02 of Form 8-K as Exhibit 99.1 hereto. Item 9.01 Financial Statements and Exhibits . (c) Exhibits . 99.1 News Release dated May 16, 2014 - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARK ELECTROCHEMICAL CORP. Date: May 16, 2014 By: /s/P. Matthew Farabaugh Name: P. Matthew Farabaugh Title: Vice President and Chief Financial Officer - 3 - EXHIBIT INDEX Number Exhibit Description Page News Release dated May 16, 2014 5 -4 -
